Citation Nr: 1236077	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, has been submitted.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to an increased rating greater than 20 percent prior to February 26, 2009 and greater than 10 percent from February 26, 2009 for residuals right ankle sprain with degenerative joint disease.  

5.  Entitlement to an increased rating greater than 10 percent for right ankle scar.

6.  Entitlement to an increased rating greater than 10 percent for bilateral pes planus.

7.  Entitlement to an effective date prior to September 25, 2006, for the assignment of a 100 percent rating for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Initially, the Board notes that the October 2007 rating decision increased the Veteran's disability rating for residuals right ankle sprain with degenerative joint disease from 10 percent to 20 percent, effective from September 25, 2006.  The Veteran did not file a timely notice of disagreement as to this decision.  The Veteran, however, brought a new claim for increased rating for his residuals right ankle sprain with degenerative joint disease in July 2008.  In a June 2009 rating decision, the RO reduced the disability evaluation for the Veteran's residuals right ankle sprain with degenerative joint disease to 10 percent, effective February 26, 2009.  The Board notes in passing that, with respect to the reduction in the June 2009 rating decision, as the Veteran's overall combined rating remained unchanged there was no requirement to provide prior notice of the reduction.  See 38 C.F.R. § 3.105(e) (2011).  As such, the Board will adjudicate the claim solely as an increased rating claim, rather than both a claim for increased rating and a propriety of reduction claim.

In an August 2010 rating decision, the RO increased the evaluation for the Veteran's right ankle scar to 10 percent, effective July 28, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation for right ankle scar remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As to the respiratory disorder claim, the June 2009 rating decision declined reopening the claim finding no new and material evidence had been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  In addition, based on the statements of the Veteran and her representative and in light of the Court of Appeals for Veterans Claims holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), and for reasons discussed in greater detail below, the Board has recharacterized the issue as entitlement to service connection for a respiratory disorder, to include asthma and bronchitis.  As will be discussed in greater detail below, the claim for entitlement to service connection for asthma will be reopened and, therefore, there is no prejudice to the Veteran by the above recharacterization of the issue.  

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a respiratory disorder, a bilateral knee disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2007 rating decision reopened a previously denied claim for entitlement to service connection for asthma because the Veteran now had a current diagnosis of a respiratory disorder, but denied entitlement to service connection because the evidence of record did not show that the disability was incurred in or aggravated by service.    

2.  Evidence received since the October 2007 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's respiratory disorder claim.

3.  Prior to February 26, 2009, the Veteran's service-connected residuals of right ankle sprain were manifested by complaints of pain and limited motion.  

4.  From February 26, 2009, the Veteran's service-connected residuals of right ankle sprain is manifested by complaints of pain; but does not reflect a marked limitation of motion.

5.  The Veteran's service-connected right ankle scar is linear in shape and approximately 3.75 cm. long by 0.1 cm. wide; it is shown to be tender on examination and; but it does not limit motion or result in loss of function; and there is no evidence of skin ulceration or breakdown over the scar.

6.  The Veteran's service-connected bilateral flat foot condition is manifested by complaints of pain and the need to wear orthotics.

7.  The Veteran's ankle and bilateral feet disabilities do not present an exceptional or unusual disability picture.

8.  In an August 2006 rating decision, the RO denied entitlement to an increased rating greater than 50 percent for depressive disorder; the Veteran did not appeal this decision.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that reopened a previously denied claim for entitlement to service connection for asthma, but denied entitlement to service connection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the October 2007 rating decision in relation to the Veteran's claim for entitlement to service connection for asthma is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a disability rating in excess of 20 percent prior to February 26, 2009, and in excess of 10 percent from February 26, 2009, for residuals of right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).

4.  The criteria for a disability rating in excess of 10 percent for right ankle scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, DC 7804 (2008).

5.  The criteria for a disability rating in excess of 10 percent for a bilateral flat foot condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2011).

6.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

7.  The criteria for an effective date prior to September 25, 2006, for the assignment of a 100 percent rating for MDD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for service connection for asthma.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.  The claim on the merits requires additional development, as discussed in the remand below.  

With respect to the Veteran's claims for increased rating, VA has met the statutory and regulatory notice and duty to assist provisions.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters in December 2006, August 2008, and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed the Veteran that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran's claim began as a claim for entitlement to an increased rating for depressive disorder.  The Veteran's rating was increased from 50 percent to 100 percent in an October 2007 rating decision.  The Veteran has filed a notice of disagreement regarding the effective date assigned.  Because her claim for entitlement to an increased rating was successful, the Board finds that the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, further VCAA notice as to the downstream issue regarding the effective date assigned is not warranted.  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings).  The Veteran has made no such assertions here.  Once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit awarded, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOC in December 2008 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and the Veteran has submitted evidence and argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for a higher rating and earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that an April 2010 statement from the Veteran indicated that certain records from Dr. F.D.M. had been destroyed.  While there was some discussion during the July 2012 Board hearing between the undersigned and the Veteran's representative, in light of the evidence of record the Board concludes that a remand to obtain these records would serve no useful purpose.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations for her bilateral pes planus claim in October 2007 and her ankle claims in February 2009.  The examiners conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  The examination reports also discussed how the Veteran's disabilities affected her daily life and activities.  As such, the Board finds the examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence Claim

The Veteran claims she has a respiratory disability as a result of her military service.      

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2011).  

In an August 2006 rating decision, the RO reopened a previously denied claim of entitlement to service connection for asthma because the Veteran had a current diagnosis of asthmatic bronchitis, but denied entitlement to service connection for asthma because there was no indication that the disability was incurred in or aggravated by military service.  The Veteran did not file a timely notice of disagreement (NOD), or otherwise indicate a desire to appeal the decision to the Board.  As no correspondence was received from the Veteran within the appeal period with respect to the issue of entitlement to service connection for asthma, the August 2006 rating decision is final.

At the time of the August 2006 rating decision, the record included service treatment records showing complaints of breathing problems.  In August 1978, the Veteran reported a history of bronchitis, which the treatment provider stated probably was viral syndrome.  In July 1981, the Veteran complained of a 2 day history of head cold and that she had difficulty with breathing during the night.  The initial assessment was possible flu syndrome, but later was changed to bronchitis and upper respiratory infection.  

The record also included medical diagnoses of bronchitis and asthmatic bronchitis.      

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims she incurred a respiratory disability during military service.  For evidence to be new and material in this matter, it would have to tend to show a link between the Veteran's current respiratory disability and military service.  The Board finds the evidence received since the August 2006 rating decision is new and material.

During her July 2012 Board hearing the Veteran testified that she had been experiencing breathing problems since military service up to and including when she began treating with a private physician in 1989 (records of which no longer exist, according to the Veteran) and subsequently through VA.  The Board notes that the Veteran is competent to give evidence about what she has experienced; for example, she is competent to discuss physically observable symptoms like breathing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such contentions of continuity of breathing difficulties were not of record at the time of the August 2006 rating decision.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the Veteran's lay statements since August 2006, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's asthma claim. 

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a respiratory disability on the merits.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Right Ankle Residuals

The Veteran's residuals right ankle sprain with degenerative joint disease is currently rated at 20 percent prior to February 26, 2009 and at 10 percent from February 26, 2009 under DC 5271, for pain in the ankle.  The Veteran alleges her right ankle condition warrants a higher rating.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 (2011).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

Prior to February 26, 2009

Prior to the appellate time period, the Veteran was afforded a VA examination for her right ankle disability in October 2007.  At that time, she reported constant pain, worse in the morning but that depending on activity could be severe later in the day.  She reported stiffness, giving way, instability, locking, and swelling.  She had difficulty getting into and out of the tub and had an aircast for the ankle, but did not use it very much because it was not helpful.  On examination, there was an antalgic gait.  Right ankle dorsiflexion was from 0 to 10 degrees, with pain onset at 10 degrees, and plantar flexion from 0 to 35 degrees, with pain onset at 35 degrees.  Motion was not further limited by repetitive motion.  There was no evidence of ankylosis.  X-rays showed no acute fractures or dislocations.  There were no significant degenerative changes.  The diagnosis was degenerative joint disease of the bilateral ankle ankles manifested by bilateral ankle pain.  The problem prevented exercise, sports, and recreation; had severe effects on chores and shopping; had mild effects on traveling, bathing, dressing, and toileting; and no effects on feeding or grooming.  She remained capable of performing activities of daily living, but with difficulty.

Prior to February 26, 2009, the Veteran is assigned the highest rating available under DC 5271, for marked limitation of motion of the ankle.  No other applicable DC would warrant an increased rating in this case.  DC 5270 provides for a rating for ankylosis of the ankle and DC 5272 for ankylosis of the subastragalar or talar joint.  Here, the Veteran's ankle, prior to February 26, 2009 had limited motion, but was not "frozen," and therefore was clearly not ankylosed, as confirmed in the October 2007 VA examination.  In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence of os calcis or excision or malunion of the talus.  Rather, the medical evidence indicates the main manifestation of the Veteran's right ankle disability is from pain. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes the Veteran is already separately evaluated for a right ankle scar due to surgery and will be discussed in greater detail below.  

The Board acknowledges that there is a diagnosis of arthritis of the right ankle of record.  Separate ratings for arthritis under 5003 or 5010, however, are not appropriate.  The Board notes that Note (1) of DC 5003 specifically excludes combining 10 percent or 20 percent disability ratings with ratings based on limitation of motion.  In the instant case, the Veteran is already rated for residuals of a right ankle sprain under DC 5271 based on limitation of motion.  As such, separate evaluations under the DC 5003 or 5010 would constitute pyramiding, since the Veteran's limitation of motion would be evaluated more than once.  Hence a separate rating under DC 5003 or 5010 in this case for this disability is not permitted.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).

The Board considered functional loss.  The October 2007 VA examination report indicated the range of motion of the right ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The Board acknowledges the Veteran's reports that she is unable to stand for extended periods of time or walk long distances.  Certainly, the Veteran is competent to describe such symptomatology, and her reports in that regard are entitled to probative weight.  However, the Board ultimately finds the conclusions of the competent medial professional to be the most probative evidence of record as to the severity of functional loss resulting from her right ankle disorder.  To the extent the Veteran had any degree of functional loss prior to February 26, 2009, it appears to have been mostly due to pain, which resulted in additional limited motion, and limitation of motion is precisely on what her rating prior to February 26, 2009 is based.  Under these circumstances, the Board finds that the 20 rating assigned contemplates the degree of functional loss resulting from pain, and additional limitation of motion or functional impairment as to warrant higher ratings is not shown.  Cf. DeLuca, supra.  Furthermore, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court held that, because a veteran was already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not allow for a higher evaluation.  Thus, as the maximum rating available for limitation of motion has already been awarded in this case prior to February 26, 2009, a higher evaluation is not available pursuant to those provisions and the Court's holding in DeLuca.

In short, the greater weight of the evidence indicates the Veteran had some limitation of right ankle dorsiflexion and plantar flexion prior to February 26, 2009.  The Veteran reported pain that significantly impaired standing and walking function.  However, the degree of functional loss experienced appears contemplated by the 20 percent currently assigned, and the evidence simply does not warrant an increased rating under DC 5271 or any other arguably applicable DC prior to February 26, 2009.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent prior to February 26, 2009, for the Veteran's right ankle disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of further staged ratings is not for application.  Hart, 21 Vet. App. at 505.


From February 26, 2009

Following the Veteran's claim for an increased rating in July 2008, she was afforded a VA examination for the right ankle on February 26, 2009.  The examiner noted review of the claims file and medical records.  At that time, the Veteran denied deformity, giving way, stiffness, weakness, incoordination, locking, or instability, but did report pain and decreased speed of joint motion.  She denied flare-ups of pain.  There were no symptoms of arthritis.  The Veteran indicated that she was unable to stand for more than a few minutes or walk more than a quarter mile; however, these activities also were affected by separate left knee and back problems.  She did not use any assistive devices for the ankle.  On examination, the Veteran's gait was normal, with no evidence of abnormal weight bearing.  On examination, there was evidence of tenderness and pain at rest.  There was no evidence of ankle instability or tendon abnormality.  The right ankle had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, without objective evidence of painful motion on initial or repetitive motion.  There was no additional limitation of motion on repetition.  The diagnosis was chronic strain right ankle.  This problem caused significant effects on her usual occupation, primarily decreased mobility and pain.  The right ankle caused mild effects on chores, shopping, exercise, and recreation; prevented sports; and had no effect on traveling, feeding, bathing, dressing, toileting, grooming, or driving.

The Veteran's records otherwise document intermittent complaints of right ankle pain and related problems during treatment for other disabilities.

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent from February 26, 2009, for her service-connected right ankle disability.  In order to receive a 20 percent rating under DC 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  In the February 2009 VA examination, the Veteran had normal dorsiflexion and plantar flexion of the right ankle.  The Board concludes that these findings reflect no more than moderate limitation of dorsiflexion and plantar flexion even taking into account pain.  The Veteran, therefore, does not warrant an increased rating under DC 5271.    

No other arguably applicable diagnostic code would provide a higher rating from February 26, 2009.  As noted above, the Veteran is rated under DC 5271.   Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under DCs 5270 and 5272, respectively.  As discussed above, the Veteran has full range of motion at the right ankle.  Thus, the Veteran's right ankle cannot be considered ankylosed.  In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence or suggestion that the Veteran would meet the criteria for a rating under these DCs.

The Board has also considered functional loss.  The February 2009 VA examination indicated normal range of motion without objective evidence of pain.  Thus, the Veteran's current 10 percent rating is based solely on her reports of pain on motion, including extended walking or standing.  During the February 2009 VA examination, however, the Veteran's motion was not further limited in repetitive motion by pain, weakness, incoordination, or other factors.  Under these circumstances, the Board finds that the 10 rating assigned from February 26, 2009 contemplates the degree of functional loss resulting from pain, and additional limitation of motion or functional impairment as to warrant higher ratings is not shown.  Cf. DeLuca, supra.

In summary, the medical evidence indicates that from February 26, 2009, the Veteran has, at most, moderate limitation of motion of the right ankle due to pain.  No medical evidence indicates ankylosis or deformity of the right ankle.  The evidence simply does not warrant an increased rating under DC 5271, or any other arguably applicable diagnostic code.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent from February 26, 2009, for the Veteran's residuals right ankle sprain with degenerative joint disease.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of further staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Right Ankle Scar

As the Veteran's right ankle scar claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  In this case, the Veteran's right ankle scar is currently rated 10 percent under DC 7804, for tenderness on examination.  See 38 C.F.R. § 4.118, DC 7804 (2008).  The Veteran alleges her scar warrants a higher rating.  

The Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for her scar.  In addition, the Veteran's May 2006 and October 2007 VA examinations of the right ankle did not discuss her right ankle scar in any detail.

The Veteran was afforded a February 2009 VA examination for her right ankle scar.  The examiner noted review of the claims file and medical records.  On examination, there was a right lateral ankle scar.  There was no evidence of adherence of underlying tissue, the scar did not result in limitation of motion or function, and there was no underlying soft tissue damage or ulceration.  The scar was not elevated or depressed and was the same color as the surrounding skin.  The texture of the scar was normal and it was flexible.  The maximum width of the scar was 3.75 cm and length of 0.1 cm.  There is some ambiguity in the examination report, as in one instance the examiner indicated that the scar was not tender to palpation, but in another indicated that it was tender to palpation.  The diagnosis was surgical scar of right ankle repair 10 years after service.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, DC 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  As the Veteran has already been awarded the maximum 10 percent rating provided under DC 7804, an increased rating under this DC is unavailable.

No other DC applicable to scars would render a higher rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).   DCs 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7802, 7803 and 7805 (2008).

The criteria for DC 7801 provide for scars that are deep (meaning there is underlying soft tissue loss or damage), or cause limitation of motion, and exceed 6 square inches (39 sq. cm.) a 10 percent disability rating.  See 38 C.F.R. § 4.118, DC 7801 (2008).  A 20 percent disability rating is available for scars exceeding 12 square inches (77 sq. cm).  In this case, the Veteran's scar does not cause any limitation of motion, is not deep, and does not exceed 12 square inches (77 sq. cm.).  

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other words, in addition to the skin impairment (scar) rated under DC 7804, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a separate DC is not warranted in this case.  While the Veteran does have some neurological difficulties of the lower extremity, diagnosed as bilateral lower extremity peripheral neuropathy, these problems have been explicitly linked by multiple medical professionals to the Veteran's low back disability and not to the service-connected right ankle scar.  As discussed above, the Veteran is separately rated under DC 5271 for orthopedic problems associated with the right ankle.  There is no evidence of vascular problems that could be attributed to the right ankle scar.  Indeed, the Veteran's sole manifestation with respect to the scar is tenderness on palpation, and such complaints are contemplated by 10 percent rating currently assigned under DC 7804.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right ankle scar.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119. 

Bilateral Pes Planus

An evaluation of 10 percent is currently assigned to the Veteran's bilateral flat foot condition under DC 5276.  The Veteran alleges her bilateral foot disability is more severe than currently rated.  In addition, she contends that separate ratings should be assigned because she has a disability of both feet.

Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

As noted above, the words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

August 2006 x-rays of the Veteran's feet showed no acute bony injury or bony destruction in either foot, but there were some mild degenerative changes at the first metatarsophalangeal joint.  An August 2006 letter from a private physician noted minimal changes since 2003.  The Veteran had severe bilateral pes planus, with the right worse than the left.  In addition, she had peripheral neuropathy of the lower extremities secondary to back problems.

A January 2007 VA treatment record included complaints of bilateral foot pain starting in the big toes and radiating therefrom.  She also had numbness and tingling of both feet.  On examination, there was bilateral pes planus and calluses on the fifth toes bilaterally.  There was pain in the bilateral calcaneal tubercle and metatarsophalangeal joints, but good range of motion.  The assessment was arthritis of the bilateral metatarsophalangeal joints and fasciitis worse on the left that was managed with 3 degree medial wedges with bilateral lateral clips, therapy, and pain medication.  In March 2007, she reported that the physical therapy was not helping.  The treatment provider noted that past x-rays in December 2006 had showed normal bony architecture of the feet.  On examination, there was good range of motion, no bunions or calluses, and well fitting orthotics.

The Veteran was afforded a VA examination in October 2007.  The examiner noted review of the claims file.  The examiner noted a private treatment record finding peripheral neuropathy of the bilateral feet secondary to back problems, as well as past records diagnosing plantar fasciitis that has improved with special shoes and arch supports.  Finally, another physician had diagnosed myofacial pain syndrome of the feet.  The Veteran reported bottom of the foot pain while standing and walking.  There was some stiffness, primarily in the morning, as well as weakness and lack of endurance while standing and walking.  These problems limited the ability to stand for more than a few minutes or walk for more than a few yards.  On examination, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or vascular foot abnormality.  Achilles alignment was normal on non-weight bearing and inward bowing on weight bearing, but was correctible with manipulation without pain.  There was no forefoot or midfoot alignment.  There was mild pronation.  An arch was present on non-weight bearing, but not on weight bearing.  There was no pain on manipulation.  There was no evidence of atrophy.  Gait was antalgic, with the use of a cane in the right hand.  X-rays showed pes planus and hammertoes bilaterally, but otherwise negative.  The diagnosis was pes planus, which the examiner noted was an unlikely cause of the neuropathy of the feet (as this was likely secondary to a back disability).  The pes planus resulted in mild effects on chores, shopping, sports, and recreation and no effects on traveling, feeding, bathing, dressing, toileting, grooming, driving, or other activities of the daily living.  The examiner commented that the pes planus would cause few limitations.

A January 2008 VA treatment record noted a continuing diagnosis of plantar fasciitis and directed that the Veteran continue the use of heel cups.  A March 2008 record noted a left lower extremity that was approximately one-quarter of an inch shorter than the right.  The Veteran reported foot pain in the medial arch, hallux, and heel.  On examination there was a flexible pes planus and mild hallux valgus.  In September 2008, the Veteran reported pain when her feet touched the floor.

Initially, with respect to the Veteran's contention that her pes planus is bilateral that she should have separate ratings for each foot, the regulations clearly contemplate a single 10 percent rating for moderate unilateral or bilateral pes planus.  In order for the Veteran's disability to warrant an increased rating, the criteria of a severe unilateral or bilateral pes planus disability must be met.  Currently, there is no indication in the VA examination reports or private or VA treatment records that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain, weakness, and lack of endurance in her feet, and the August 2006 private physician's letter indicated that the Veteran had severe bilateral pes planus.  The medical evidence, however, does not show any objective evidence of marked deformity of the foot.  In that regard, the Board acknowledges that the October 2007 VA examination report showed inward bowing of the Achilles tendon and mild pronation of the feet on weight bearing.  In addition, a January 2007 treatment record showed calluses on the fifth toe bilaterally.  Inward bowing of the Achilles tendon is contemplated in the current 10 percent rating.  As to the pronation of the feet, the Board concludes that the mild pronation demonstrated does not constitute a marked deformity, in light of the mild nature of the pronation and the absence of objective evidence of pain on manipulation or evidence of swelling.  While the Board acknowledges the intermittent existence of callosities and bunions on various toes during the appellate time period, the Board ultimately concludes that the absence of any objective evidence of pain on manipulation and use of the plantar fascia or evidence of swelling, in conjunction with the October 2007 VA examiner's conclusions, demonstrates the overall mild to moderate nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a severe unilateral or bilateral pes planus disability such that a 20 or 30 percent rating would be warranted.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board notes that the Veteran's orthopedic shoe inserts provide partial relief of the Veteran's symptoms.  Moreover, there is no indication in the VA examination report, or in any other medical evidence of record, that the Veteran's bilateral flatfoot disability results in additional range of motion loss, due to her symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the feet.  In addition, the October 2007 VA examiner concluded that her bilateral pes planus results in at most mild effects to activities such as shopping, chores, recreation, exercise, and sports.  While the Veteran disputes these findings, contending that she has severe functional limitation as a result of her feet, the Board finds the consistent objective medical findings of significantly greater probative value, as they have been supported by multiple objective physical examinations and diagnostic testing.  The Board sympathizes with the Veteran's difficulties, but the medical evidence establishes that her primary disability of the feet stems from pain and the current 10 percent disability contemplates pain on manipulation and use of the feet.  In addition, some degree of the Veteran's limitations of the feet are due to peripheral neuropathy, which multiple VA and private medical professionals have concluded is due to her low back disability and are unrelated to her bilateral pes planus.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's bilateral pes planus simply does not warrant a higher rating.  See DeLuca, 8 Vet. App. 202.

Based on the foregoing, an increased rating under DC 5276 is not warranted at this time, as the evidence does not reflect that this disability is severe in nature or meets the criteria for a higher rating under DC 5276.

The Board has reviewed the remaining DCs relating to foot disabilities, but finds DC 5276 is the most appropriate DC available, in light of the Veteran's diagnosis and symptoms.  See 38 C.F.R. § 4.71a, DCs 5277-5284 (2011).  In addition, as noted above, there is x-ray evidence of degenerative changes in the Veteran's first metatarsophalangeal joint bilaterally.  No medical professional has attributed such problems to the Veteran's bilateral pes planus disability, nor has the Veteran argued the same.  As such, a separate rating for this disability is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's bilateral pes planus disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of right ankle sprain, right ankle scar, and bilateral feet are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of right ankle sprain, right ankle scar, and bilateral feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran had pain and limited motion of the right ankle prior to February 26, 2009 and subjective pain without objective evidence of pain and normal range of motion from February 26, 2009.  Even taking into account the Veteran's pain on extended standing and walking, her current 20 and 10 percent ratings under DC 5271 fully compensate her for her symptomatology during the relevant appellate time periods.  As to her right ankle scar, the current 10 percent rating under DC 7804 fully contemplates the Veteran's reports of scar tenderness.  Otherwise as to the bilateral flat feet, the Veteran's primary problem is pain on extended use of her feet.  Again, her current rating under DC 5276 is specifically for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate her for her disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Date

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper, 10 Vet. App at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Board will therefore first determine the date of receipt of the Veteran's claim, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for her MDD.

The procedural history in the case requires some clarification.

In a July 2005 rating decision, entitlement to service connection for depressive disorder was granted, with a 50 percent disability rating assigned effective from April 16, 2004.  While the Veteran did not express disagreement with the rating or effective date assigned, in a December 2005 letter the RO stated that as a claim for a total disability rating based on individual unemployability (TDIU) was pending, VA would consider the TDIU claim as a claim for increased rating for the depressive disorder.  In a May 2006 rating decision, the RO denied entitlement to an increased rating greater than 50 percent for depressive disorder.  In a July 2006 statement, the Veteran requested "reconsideration" of the denial of an increased rating for depressive disorder in the May 2006 rating decision; the Veteran did not submit any additional medical or lay evidence at that time.  In an August 2006 rating decision, the RO again denied entitlement to an increased rating greater than 50 percent for depressive disorder.  In a statement received September 25, 2006, the Veteran indicated that she was submitting a letter "in support of claim."  An accompanying letter from her doctor and a private treatment record discussed only orthopedic problems, namely her back, right ankle, and feet.  On November 9, 2006, the RO sent the Veteran a letter indicating that no claims had been opened because the medical documents submitted mentioned several conditions for which she was being treated, but the Veteran had not claimed a specific disability.  In a November 2006 statement, the Veteran indicated, "As per your letter dated 9 Nov 06 the following is submitted: 1) bilateral feet, 2) back, 3) asthma, 4) major depressive disorder, 5) bilateral knees."  The Veteran did not submit any additional lay or medical evidence at that time.  A December 2006 VCAA letter acknowledged the above claims.  The Veteran did not submit any additional medical or lay evidence regarding her MDD through at least August 2007.  As noted above, in an October 2007 rating decision, the RO granted entitlement to a 100 percent rating for MDD, effective from September 25, 2006.

The Veteran contends that the effective date of her 100 percent rating for MDD should date back to an indeterminate time period prior to September 25, 2006.  The Board disagrees.

The Veteran has one year from the time of notification to her to appeal a rating decision or the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Here, the Veteran's July 2006 statement following the May 2006 rating decision and the September 2006 and November 2006 statements following the August 2006 rating decision are clearly timely to appeal the respective rating decisions, but none of the statements constitutes an NOD.

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination of the agency or original jurisdiction and a desire to contest the result will constitute an NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.

In July 2006, the Veteran requested "reconsideration" of her MDD claim.  The Board does not find that in the circumstances such a statement can be reasonably construed as a desire to contest the findings of the May 2006 rating decision.  The request could just as easily have been an attempt to assert that her condition had worsened since the May 2006 rating decision.  Significantly, the August 2006 rating decision specifically stated that the July 2006 statement was a claim for an increased rating, rather than an NOD, and neither the Veteran nor her representative either at the time of the August 2006 rating decision or subsequently have explicitly argued to the contrary.  In the same way, the September 2006 and November 2006 statements in no way can be reasonably construed as an NOD of either the May 2006 or August 2006 rating decisions.  Neither statement referenced either rating decision and, indeed, the September 2006 statement and concurrently filed private medical documents do not even mention MDD.  The November 2006 statement listed only the issue of MDD, in response to VA's letter asking her to detail the new claims she wished to raise.  The Board also finds it extremely significant that the Veteran explicitly stated during her July 2012 Board hearing that her MDD significantly worsened in 2006.  This certainly speaks against the July, September, and November 2006 statements being anything other than claims for increased rating based on a worsening condition.  See, e.g., Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (statement considered claim for increase, where there was no evidence of an intent to appeal a prior rating decision dated within a year of claim increase, and claimant stated condition had worsened).

Moreover, following the October 2007 rating decision granting an increased rating to 100 percent, in a November 2007 statement the Veteran explicitly stated that she "appealed" multiple issues from the October 2007 rating decision, which demonstrates that the Veteran understood the difference between initiating a new claim and appealing a prior denial.

In addition, the Board has considered the applicability of 38 C.F.R. § 3.156(b) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In this case, however, while the Veteran submitted statements in July 2006, September 2006, and November 2006 she did not include any additional lay or medical evidence with these statements (or separately) that could be construed as new and material evidence to satisfy the requirements of 38 C.F.R. § 3.156(b).  As discussed above, the July 2006 letter asked only for "reconsideration" of her MDD claim.  While the September 2006 statement was accompanied by private medical records, these records did not discuss her MDD or any other psychiatric problems.  Instead, the records addressed orthopedic problems.  Again, the November 2006 statement only listed the issue of MDD as being on appeal and included no lay or medical evidence.  The Veteran did not otherwise submit any lay argument or medical documentation that could be construed as timely filed new and material evidence in response to the May 2006 or August 2006 rating decision or the claims for increased rating for MDD on which those rating decisions were based.  As such, the Board concludes that the provisions of 38 C.F.R. § 3.156(b) are not for application in this case.

Finally, the Board has considered whether an informal claim was raised as the result of a report of examination or hospitalization during the period following the August 2006 rating decision and prior to the September 2006 formal claim for increased rating.  A report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2011).

In this case, VA medical records from the time period in question are of record.  Specifically, a September 15, 2006 mental health note indicated that the Veteran was "doing fairly well" and that medication was "helping."  The GAF score of 60 that was assigned was the same score assigned at the previous visit in July 2006.  Thus, the evidence of record between the August 2006 rating decision and the September 2006 claim for increased rating cannot serve as an informal claim for increased rating.

No other statement within the one year appellate time frame was filed by the Veteran or the Veteran's representative and, accordingly, the May 2006 and August 2006 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  As discussed above, the Veteran's claim for increased rating was granted and she was assigned a 100 percent rating for her MDD, effective September 25, 2006, the date of the claim for increase.

Where the effective date is the date of the claim, as is the case here, an earlier effective date may still be granted if an increase in disability is factually ascertainable up to one year prior to the filing of the claim.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 3.400(o)(2).  Potentially, therefore, the effective date could be as early as September 25, 2005, one year prior to the filing of the Veteran's increased rating claim, if an increase in severity of the Veteran's MDD is factually ascertainable at that time.

The pertinent inquiry then is whether the medical evidence indicates a factually ascertainable increase in the severity of the Veteran's MDD from September 25, 2005 to September 25, 2006.  The Board concludes it does not.

In this case, the increased evaluation was awarded under the criteria of 38 C.F.R. § 4.130, DC 9434.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . .. . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . .70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2011).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, a November 2005 VA treatment record included a report from the Veteran that she was doing about the same.  Sleep was a little better, but she did have crying spells and problems concentrating.  She was upset easily, but denied homicidal or suicidal ideation.  She was paranoid that people were out to get her.  Based on the foregoing, the treatment provider indicated there was evidence of visual hallucinations and paranoid ideation.  That said, the Veteran was alert, fully oriented, with somewhat depressed mood, could smile appropriately, had a full affect, and exhibited good impulse control, judgment, and insight.  The treatment provider assigned a GAF score of 60.

A January 2006 letter from a private clinical psychologist indicated that the Veteran had problems with depression, sleeping, appetite, crying, exaggerated startle response, anger, irritability, panic attacks and other symptoms.  The Axis I diagnoses were severe depression and panic disorder.  The examiner assigned a current GAF score of 40 and noted that her highest GAF score in the previous 12 months was between 40 and 45.  

In March 2006, a VA treatment provider assigned a GAF score of 60.  

The Veteran was afforded a VA examination in May 2006.  The examiner noted that in March 2005 the Veteran had a GAF score of 53 and diagnosed depressive disorder.  Other treatment records showed a GAF score of 60 and problems with sleep, appetite, motivation, crying, depression with pain in ankle and foot.  Currently, the Veteran reported problems with paranoia, hearing her name being called, seeing things crawling on the floor, depression, sleep disturbance, crying, appetite, avoidance behavior, and irritability.  She denied homicidal or suicidal ideation.  She felt that her depression had gotten worse over the past year.  On examination, the Veteran had normal affect, depressed mood, intact attention and orientation, and unremarkable thought processes and content.  She reported that she was unable to maintain personal hygiene, as her daughter had to force her to keep up with hygiene.  She had moderate problems with household chores and shopping.  The diagnosis was depressive disorder not otherwise specified and the examiner assigned a GAF score of 53.

A subsequent May 2006 VA treatment record indicated that the Veteran was "doing a little better" and that she had experienced no full blown panic attacks, but did have shortness of breath.  Sleeping was a little better, but she remained depressed and crying spells had increased.  The treatment provider assigned a GAF score of 60.

In July 2006, the Veteran reported that she was not doing well, with worsening panic attacks and sleep problems due to knee pain.  On examination, however, she was neat in appearance, alert, fully oriented, had a pleasant mood, full affect, calm demeanor, good eye contact, and normal speech and insight.  There was no evidence of hallucinations, thought disorder, paranoid ideations, or suicidal or homicidal ideation.  The GAF score assigned was 60.

The September 15, 2006 VA treatment record was discussed above.

Based on the evidence of record, the Board concludes that the evidence of record does not demonstrate a worsening of the Veteran's psychiatric condition between September 25, 2006 and September 25, 2006.  Initially, the Board notes that the Veteran's GAF scores during this period ranged between 40 and 60, depending on the treatment professional.  Her VA treatment providers, for example, consistently rated her as having a GAF score of 60 during the entire period.  The Board also finds it extremely significant that the January 2006 private clinical psychiatrist's letter indicated that the Veteran's current GAF score of 40 fell in the range of her highest score of 40 to 45 over the previous 12 months.  Thus, the Veteran's overall condition was not considered by the private psychiatrist to have significantly worsened over the course of the previous year, which would be required to grant an effective date at some point in the year prior to the Veteran's claim for increase received by VA on September 25, 2006.  

In addition to the Veteran's GAF scores, the Veteran's reported symptomatology remained generally consistent throughout the year prior to September 25, 2006.  She regularly reported problems with depression, hallucinations, sleeping, appetite, crying, exaggerated startle response, anger, irritability, panic attacks, paranoia, and other symptoms throughout the year prior to September 25, 2006.  On different occasions certain symptoms were reported to be better or worse, but they continued throughout the year time period at issue.

As to the Veteran's occupational functioning due to her MDD, this was unchanged during the time period at issue, as she has been unemployed from the early 1990s due to a combination of physical and psychiatric problems.  Thus, it is not factually ascertainable that the Veteran's occupational functioning decreased up to one year prior to the filing of the claim.  As to social functioning, the record during the year time period she consistently reported feelings of paranoia and difficulty being around crowds because she was afraid that people were talking about her.  Again, while the Veteran certainly had significant problems with social functioning in the year prior to filing her claim, the problem was consistent throughout the year and a factually ascertainable decrease in social functioning during that year period is not demonstrated.

Thus, the Board concludes that an increase in the Veteran's MDD disability is not factually ascertainable in the year prior to her claim for increased rating in September 2006.  As such, the effective date of the Veteran's claim is the date of claim.  38 C.F.R. § 3.400(o)(1).  Therefore, in light of the above, the Board finds that an effective date prior to September 25, 2006 for the 100 percent rating for the service-connected MDD is not warranted, and the claim must be denied.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened; the appeal is granted to this extent only.

Entitlement to an increased rating greater than 20 percent prior to February 26, 2009 and greater than 10 percent from February 26, 2009 for residuals right ankle sprain with degenerative joint disease is denied.  

Entitlement to an increased rating greater than 10 percent for right ankle scar is denied.

Entitlement to an increased rating greater than 10 percent for bilateral pes planus is denied.

Entitlement to an effective date prior to September 25, 2006, for the assignment of a 100 percent rating for MDD is denied.


REMAND

As noted above, while the Veteran's claim for entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, is reopened additional evidence is required before the claim can be adjudicated.  The Veteran also is seeking entitlement to service connection for bilateral knee and low back disabilities.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

VA's duty to assist includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As to the Veteran's respiratory disorder claim, her service treatment records include an August 1978 notation of a history of bronchitis that was probably viral syndrome.  In addition, she was diagnosed with bronchitis and an upper respiratory infection in July 1981, at which time her symptoms included difficulty breathing at night and a productive cough.  The Veteran claims that she experienced a continuity of breathing problems from service.  She certainly is competent to report observed physical symptoms, such as ongoing difficulty breathing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board notes that the private and VA treatment records include diagnoses of bronchitis and asthmatic bronchitis.

In light of the in-service diagnoses of bronchitis, the Veteran's report of continuity of symptomatology, and current diagnoses of respiratory disorder, the Board finds that a VA examination is warranted to clarify the nature and etiology of the claimed disability.

As to the Veteran's bilateral knee disability claim, she was afforded a VA examination in October 2007.  At that time, the Veteran reported constant bilateral sub-patellar knee pain, worse in the right knee, that she initially noticed during PT in service.  Following examination, the examiner diagnosed bilateral patellofemoral syndrome with incidental finding of Pellagreni-Stideia disease.  The examiner noted that the Pellagreni-Stideia disease was not in the anatomical area of the problems described by the Veteran and, therefore, was not the etiology of the pain or problem.  The examiner did not, however, indicate whether the diagnosed bilateral patellofemoral syndrome was incurred in or otherwise related to military service.  In addition, the Board notes that the Veteran since has been diagnosed with osteoarthritis of the bilateral knees.  Finally, the Veteran also has claimed that her knee problems were caused or aggravated by her service-connected bilateral pes planus disability.  The examiner's opinion failed to contemplate or provide an opinion on this aspect of the Veteran's claim.  As such, the Board concludes that another VA examination is required for the Veteran's bilateral knee disability claim.

The AMC also should take this opportunity to obtain the Veteran's VA treatment records from May 2009 to the present.

Consideration of the Veteran's claim for entitlement to service connection for a low back disability remains deferred pending resolution of the Veteran's claim for service connection for her bilateral knees, as she has claimed that her low back disability was caused or aggravated by her bilateral knee disability and, as such, is inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran's service-connected disabilities from all appropriate VA facilities from May 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is completed and the evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for her claimed respiratory problems.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any current respiratory disability had its onset during military service or is otherwise related to service.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After 1. above is completed and the evidence obtained, to the extent available, schedule the Veteran for appropriate VA examination for her bilateral knees.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.)  Is it at least as likely as not (50 percent or greater probability) that any present bilateral knee disability was incurred in or is otherwise related to the Veteran's military service?

b.)  Is it at least as likely as not (50 percent or greater probability) that any present bilateral knee disability was caused or aggravated by any of the Veteran's service-connected disabilities, specifically to include her service-connected bilateral pes planus?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the respiratory, bilateral knee, and low back claims.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


